Citation Nr: 9934236	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted service connection for PTSD 
and assigned a 10 percent evaluation, effective as of April 
1995.  The veteran served in the Marine Corps from September 
1963 to September 1967.  

In written statements as well as at a June 1999 hearing 
before the Board, the veteran also appears to have raised the 
issue of entitlement to service connection for alcoholism.  
This matter has not been developed for appellate review and 
is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's PTSD renders him unable to obtain or maintain 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.125-4.132, Diagnostic 
Code 9411 (1996); Karnas v Derwinski, 1 Vet. App. 308, 312-
313 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision rendered in November 1996, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective from April 1995.  The veteran filed a 
notice of disagreement with respect to the 10 percent 
evaluation, and this appeal ensued.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a), which gives rise to the VA's duty 
to assist.  See Fenderson, 12 Vet. App. at 127.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.

In rating the veteran's PTSD, the RO considered VA 
examination reports dated in April 1995 and September 1996.  
The April 1995 VA examination report noted that the veteran 
was currently living in a van with his former wife.  The 
veteran reported that he last worked as a truck driver in 
August 1994, which lasted only six months.  He said that he 
was unable to stay at one job for more than a few months 
because he would get irritated with his bosses and eventually 
quit.  He also stated that at one time he had worked as a cab 
driver for five years, but eventually became too nervous to 
drive.  His only income came from babysitting his former 
wife's children while she worked.  He stated that he married 
in 1980 and divorced two years later.  He attributed his 
wife's leaving to his irritability and inability to maintain 
a job.  He said that he had had several girlfriends since his 
divorced, but no lasting relationships.  He also said that he 
had no close friends since returning from Vietnam.  He 
reported that he drank a case of beer a day on the weekends 
and nothing during the week.  His current psychiatric 
complaints involved nervousness, irritability, insomnia, 
chronic nightmares and intrusive thoughts about Vietnam, an 
exaggerated startled response to loud noises, and a lack of 
concentration. 

On mental status examination, the veteran was cooperative, 
casually dressed and in no apparent distress.  He 
demonstrated a paucity of verbal response and numbing of 
emotions, which made it difficult for the examiner to 
understand what he was truly thinking and feeling.  He was 
adequate with simple arithmetic, but concrete with 
abstractions.  His mood was mildly depressed, and his affect 
was flat.  Thought processes were notable for blocking and 
lack of content.  The veteran stated that he would hear 
indistinct short syllable voices while lying in bed.  
Occasional thoughts of reference were also reported.  
Judgment and insight were adequate for activities of daily 
living.  He denied both suicidal and homicidal ideation. 

The Axis I diagnoses were PTSD and rule-out borderline 
intelligence.  Under Axis IV, for psychosocial stressors, the 
examiner noted "severe to catastrophic; prolonged combat 
exposure."  The veteran was also assigned a Global 
Assessment of Functioning (GAF) score of 45, which was also 
considered to be the highest level of functioning for the 
prior year.  The examiner commented that the veteran's life 
history since leaving the Marines was one of inadequate 
adaptation to society.  The veteran had moved from job to job 
and from place to place, and had had no lasting interpersonal 
relationships.  The examiner further stated that the veteran 
had severe flat affect, paucity of thought, emotional 
numbing, minimization of symptoms, and a slow intellect.  He 
further indicated that it was difficult to know the relative 
contribution of the veteran's PTSD symptoms and his slow 
intellect on the obvious difficulty he had been having in 
adapting to society. 

The VA psychiatric examination in September 1996 was 
conducted by the same physician.  Reportedly, there had been 
little change in the veteran's psychosocial status over the 
prior eighteen months since the last examination.  It was 
noted that the veteran was currently trying to overcome his 
problems without alcohol, which resulted in an increased 
awareness of his PTSD symptoms.  The veteran reported that he 
was still living in a van, and that his only income was odd 
jobs and food stamps.  Mental status examination revealed 
identical findings as the examination performed in April 
1995.  Again, the diagnosis was PTSD, with a GAF score of 45.  
The examiner again commented that there had been minimal 
change in the veteran's condition since the last examination.  
The only significant change was that the veteran had reduced 
his drinking and was now more aware of his PTSD symptoms.  

In a letter dated in March 1997, the same VA examiner offered 
additional comment on the GAF score of 45 he had assigned the 
veteran.  The physician stated that a score of 45 represented 
that the veteran was suffering from serious impairment in 
social and/or occupational functioning (e.g. no friends, 
unable to keep a job) due to his psychiatric problems.  He 
concluded that the veteran had serious problems with 
occupational functioning and moderate to severe problems with 
social relationships. 

The veteran testified before a hearing officer at the RO in 
March 1997, as well as before the undersigned member of the 
Board in June 1999.  At his 1997 hearing, the veteran 
requested that he be awarded a total (100 percent) evaluation 
for his PTSD because this disability rendered him 
unemployable. He reported having had approximately 40 
different jobs since returning from Vietnam, and he said that 
he had not worked in the past six months.  He explained that 
his jobs would often last only a few months, and usually 
ended after an argument with his boss.  He described feeling 
angry, confused and frustrated at work.  He also said that he 
had been told by supervisors that he was too slow.  Further, 
the veteran testified that he was still homeless and had no 
close relationships.  He said that he had a good relationship 
with his family, but did not associate with them and avoided 
family functions.  He said that he would occasionally see his 
son.

At his Board hearing, the veteran essentially reiterated his 
previous testimony and contentions.  He added that he had 
once held a job for three years, but was currently unable to 
hold a job for any significant time.  He attributed his 
unemployability to various symptoms of PTSD.  In particular, 
he stated that he was generally slow and unable to 
concentrate in a work environment.  He stated that he would 
become forgetful and have a difficult time understanding 
instructions.  He explained that he would become aggressive 
toward supervisors and talk back.  He reported that he had 
left several jobs because he felt taken advantage of by 
employers.  He said that he had a few friends with whom he 
would visit on occasion; however, he explained that he was 
generally isolated because he lacked self-confidence.  He 
also reported that he had a good relationship with his son. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

In a regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996 rating criteria to 
determine the proper evaluation for the veteran's disability 
due to PTSD. Since the Board finds that the veteran's PTSD 
warrants a 100 percent evaluation under the former criteria, 
however, a discussion concerning the application of the 
revised criteria is unnecessary.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders 
then in effect.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Under this formulation, a 100 percent evaluation was 
contemplated where (1) the attitudes of all contact except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; (2) for totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activity resulting in profound retreat from mature behavior; 
or (3) where there was demonstrable inability to obtain or 
maintain employment.  All three of the these criteria need 
not be satisfied.  Rather, each represents an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Applying the rating criteria to the facts of this case, the 
Board finds that the evidence supports the grant of a 100 
disability evaluation for the veteran's service-connected 
PTSD since the initial rating.  As noted, the veteran only 
has to meet one of the three standards to obtain a 100 
percent evaluation for PTSD under the former criteria.  The 
evidence of record reasonably demonstrates that the veteran 
is unable to maintain employment because of his service-
connected PTSD.  He has argued that he is unable to work due 
to his PTSD, and the medical evidence supports his 
contention.  

The Board places significant weight on the fact that the 
veteran has been assigned GAF scores of 45 in April 1995, May 
1996 and September 1996.  A score of 45 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) (emphasis added). ).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1996).  In addition, the VA examiner specifically stated 
that this score was provided because the veteran demonstrated 
serious impairment in social and/or occupational functioning, 
in that he had no friends and was unable to keep a job.  
Therefore, the evidence clearly demonstrates that the veteran 
is unable to maintain employment. 

The Board recognizes that the veteran's inability to maintain 
employment may, in part, be due to borderline intellectual 
functioning.  The VA examiner commented that it was difficult 
to know the relative contribution of the veteran's PTSD 
symptoms and his slow intellect on the obvious difficulty he 
had been having in adapting to society.  However, no opinion 
clearly separates the effects of the veteran's PTSD from his 
nonservice-connected borderline intelligence.  Under these 
circumstances, the Board must attribute all signs and 
symptoms to the veteran's PTSD.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition). 

Accordingly, the Board finds that the veteran's service-
connected PTSD renders him unable to secure or follow a 
substantially gainful occupation.  Therefore, under the 
former criteria for rating mental disorders, the Board 
concludes that the evidence supports a 100 percent evaluation 
for PTSD since the effective date of the initial rating.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 100 percent evaluation for 
post-traumatic stress disorder is granted. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

